We have before us the motion for rehearing prepared by the State's Attorney before this court. In the light of the motion, we have re-examined the record, which embraces some fifty pages, covering the appellant's bills of exception. We are constrained to adhere to the conclusion that the bills of exception discussed in the original opinion disclosed error requiring a reversal of the conviction. It might be added that numerous bills of exception, not set forth in the original opinion, embrace complaints of improper questions propounded by counsel for the State, not only to the appellant but to several of his material witnesses. As an example, reference is made to Bill of Exception No. 1, which discloses that the appellant's witness Guerra was asked on cross-examination the following question:
"Mr. Guerra, the defendant in this case, while a deputy of yours, ran the only whore house that was ever in La Grulla, didn't he, under your protection?"
The witness replied in the negative.
Other bills of exception found in the record are of the same nature. In some of them the questions were not answered; in others it is shown that the witnesses answered in the negative. In each of said bills the improper questions were so framed as to within themselves reflect upon the appellant. The procedure followed was similar to that disclosed in the case of Young v. State, 92 Tex.Crim. Rep., 243 S.W. 472, in which case the court held that the asking of the improper questions was hurtful and prejudicial to the accused.
Without going into more detail, the procedure followed in the present case is regarded as inimical to a fair and legal trial.
The motion for rehearing is overruled.
Overruled. *Page 398